IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: H.R., A MINOR                        : No. 703 MAL 2018
                                            :
                                            :
PETITION OF: H.R., A MINOR                  : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of April, 2019, the Petition for Allowance of Appeal is

GRANTED, and the Application to File Supplement to Petition for Allowance of Appeal is

DISMISSED as moot. The issue, as stated by petitioner, is:

             Is Act 21 punitive, such that its retroactive application to
             [Petitioner] and its mechanism for determining whether an
             individual is a sexually violent delinquent child are
             unconstitutional under Commonwealth v. Muniz, 164 A.[3]d
             1189 (Pa. 2017) and Commonwealth v. Butler, 173 A.3d 1212
             (Pa. Super. 2017)?